IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs July 10, 2012

              STATE OF TENNESSEE v. GEORGE LEE JONES

                  Appeal from the Circuit Court for Madison County
                       No. 10-760     Donald H. Allen, Judge


                No. W2011-02144-CCA-R3-CD - Filed August 6, 2012


The defendant, George Lee Jones, was convicted by a Madison County Circuit Court jury
of aggravated burglary, a Class C felony, and theft under $500, a Class A misdemeanor, and
was sentenced to an effective term of ten years in the Department of Correction. On appeal,
he challenges the sufficiency of the convicting evidence. After review, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OHN E VERETT W ILLIAMS
and C AMILLE R. M CM ULLEN, JJ., joined.

Gregory D. Gookin, Assistant Public Defender (on appeal); and Roger Staton, Jackson,
Tennessee (at trial), for the appellant, George Lee Jones.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel; James
G. (Jerry) Woodall, District Attorney General; and Shaun A. Brown, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                         FACTS

       The defendant was indicted on charges of aggravated burglary and theft under $500
after he was spotted at a vacant duplex loading items into his truck.

       The State’s proof at trial revealed that Marvin Reynolds, “the victim,” was the owner
of a rental duplex located at 131 Elizabeth Street in Jackson, Tennessee, which was
unoccupied on August 28, 2010. On that date, a friend of the victim’s who lived next door
to the duplex informed the victim that someone was removing property from the duplex. In
response, the victim went to the duplex, which was “[r]ight around the corner” from his
residence, where he met with Officer Kevin Speck of the Jackson Police Department and
made a burglary report. The victim said that he did not give anyone permission to enter the
duplex or take anything from it.

       Inside the duplex, the victim discovered that a wall heater, space heater, and the
refrigerator were missing. The hot water heater had been damaged and looked as though
whoever had taken the other items “planned on coming back to get it.” The victim had paid
$165 for the refrigerator three years earlier and approximately $165 for each of the two
heaters. The broken lines to the hot water heater caused water damage to the floor resulting
in a $460 repair bill.

       At the duplex, Officer Speck observed signs of forced entry and received information
that two men were seen loading items from the duplex into a red pickup truck with a dent
in the left quarter panel. He put out a “be on the lookout” report for the red truck, and
officers subsequently stopped a vehicle matching that description about a half-mile north of
the duplex approximately fifteen minutes later. The defendant and a Mr. White were the
occupants of the truck. The defendant admitted that he had been to the duplex with a man
named Danny and had removed a refrigerator from it. Mr. White was ruled out as a suspect
and released. Investigator Frank Cagle with the Jackson Police Department was called to
the scene, and the defendant told him that he had taken the refrigerator to his mother’s house
at nearby 125 Gate Street.

        Investigator Cagle placed the defendant in the back of his patrol car and proceeded
to the defendant’s mother’s house where a family gathering was taking place. Someone at
the house opened the gate into the fenced backyard for Investigator Cagle and pointed out
the refrigerator. The victim was called to the house, and he identified his property and took
possession of it. The wall heater and space heater were never recovered.

       The defendant identified the other man involved in the burglary as Danny Ellison.
Investigator Cagle attempted to locate Ellison for three days to charge him with the same
offenses, but he was unable to place Ellison at the scene so he discontinued the search.
Investigator Cagle interviewed Harvey Donaldson, who lived next door to the victim’s
duplex, and Donaldson told him that he saw two African-American men, one tall and thin
and the other heavyset, remove a refrigerator and some wall heaters from the duplex and
load them into a red pickup truck with a large dent on the side. Donaldson was able to
identify the defendant as one of the perpetrators but not Ellison.



                                             -2-
        The defendant offered proof at trial from Danny Ellison who explained that he had
purchased a refrigerator from a man named Brian for twenty dollars and asked the defendant
to help him move it. The refrigerator was located in a house on Elizabeth Street. According
to Ellison, the doors to the house were open as he was told they would be, and he and the
defendant moved the refrigerator and loaded it onto a truck and took it to the defendant’s
house. Ellison explained that the reason he stored the refrigerator at the defendant’s
mother’s house was because he was planning to sell the refrigerator to a used appliance
store, but it was closed that day. He later learned that the defendant had been arrested for
stealing the refrigerator. Ellison discovered who owned the duplex and went to explain the
situation to the victim, a conversation denied by the victim. He said that he paid the victim
forty dollars to drop the charges against the defendant, a claim also denied by the victim.
He further said that he went to the jail to see if there was a warrant for his arrest, but he did
not go the Jackson Police Department to discuss the matter with anyone else.

       The defendant also testified on his own behalf. He stated that Ellison asked him for
assistance in moving an appliance, and he obliged. When they arrived at a house on
Elizabeth Street, the side door was open and the refrigerator was unplugged. They loaded
the refrigerator into his truck, took it to his house, and placed it in his fenced backyard.
Soon thereafter, while the defendant and White were en route to a parts store, the defendant
was stopped by the police. The defendant told the officer that he had helped someone move
something out of a house but denied that he stole anything. He told another officer that the
refrigerator was in the backyard of his mother’s house. The defendant testified that he did
not know that Ellison did not own the refrigerator and that, after finding out that the victim
was the true owner, he and Ellison went to talk to the victim and gave him forty dollars.

       Following the conclusion of the proof, the jury convicted the defendant of aggravated
burglary and theft under $500 as charged in the indictment.

                                          ANALYSIS

        On appeal, the defendant challenges the sufficiency of the convicting evidence,
arguing that he did not enter the duplex with any criminal intent. When the sufficiency of
the convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App.
P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury shall be set
aside if the evidence is insufficient to support the findings by the trier of fact of guilt beyond
a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v.
Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The same standard applies

                                               -3-
whether the finding of guilt is predicated upon direct evidence, circumstantial evidence, or
a combination of direct and circumstantial evidence. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990).

       A criminal offense may be established entirely by circumstantial evidence. State v.
Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight to be
given the circumstantial evidence and the extent to which the circumstances are consistent
with the guilt of the defendant and inconsistent with his innocence. State v. James, 315
S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty to exclude
every other reasonable hypothesis except that of the defendant’s guilt in order to obtain a
conviction based solely on circumstantial evidence. See State v. Dorantes, 331 S.W.3d 370,
380-81 (Tenn. 2011) (adopting the federal standard of review for cases in which the
evidence is entirely circumstantial).

        All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the
trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts
in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our
supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so
that on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       For the aggravated burglary conviction, the State had to prove beyond a reasonable
doubt that the defendant entered a habitation without the effective consent of the owner and
with the intent to commit a felony, theft, or assault. Tenn Code Ann. §§ 39-14-402(a)(1),
-403(a). For the theft under $500 conviction, the State had to prove beyond a reasonable
doubt that the defendant, with the intent to deprive the owner of property, knowingly

                                              -4-
obtained or exercised control over property without the owner’s effective consent and that
the value of the property was $500 or less. Id. §§ 39-14-103(a), -105(1).

        Again, the defendant asserts that the evidence supporting his convictions is
insufficient because he did not enter the duplex with the intent to commit theft. He admits
that he entered the duplex and removed the refrigerator but claims that he was only helping
his friend, Danny Ellison, remove an item he purchased. However, in the light most
favorable to the State, the evidence shows that the defendant forcibly entered the victim’s
duplex and stole a wall heater, space heater, and a refrigerator without the victim’s
permission. The defendant then stored the refrigerator in the backyard of his mother’s
house. The jury heard Ellison’s and the defendant’s explanations as to why they removed
the refrigerator and stored it at the defendant’s mother’s house and, as was its prerogative,
did not accredit their testimonies. The defendant is not entitled to relief.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgments of the trial
court.


                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -5-